81446: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27490: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81446


Short Caption:SATICOY BAY, LLC SER. 9720 HITCHING RAIL VS. PECCOLE RANCH CMTY. ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A791797Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/14/2020 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/16/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay, LLC Series 9720 Hitching RailRoger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Chet A. Glover
							(Former)
						
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentNevada Association Services, Inc.Kaleb D. Anderson
							(Lipson Neilson P.C.)
						Amanda A. Ebert
							(Lipson Neilson P.C.)
						


RespondentPeccole Ranch Community AssociationKaleb D. Anderson
							(Lipson Neilson P.C.)
						Amanda A. Ebert
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/09/2020Filing FeeFiling Fee due for Appeal. (SC)


07/09/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-25371




07/09/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-25375




07/10/2020Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


07/13/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-25644




07/14/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)20-25835




07/23/2020Docketing StatementFiled Appellant's Docketing Statement Civil Appeal. (SC)20-26876




08/12/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-29802




08/13/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-29856




08/13/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/07/19.   To Court Reporter: Matthew Yarbrough. (SC)20-29928




09/04/2020Notice/IncomingFiled Appellant's Notice of Disassociation for Chet A. Glover. (SC)20-32737




11/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: November 30, 2020. (SC).20-41028




11/25/2020AppendixFiled Joint Appendix Vol 1. (SC).20-43057




11/25/2020AppendixFiled Joint Appendix Vol 2. (SC).20-43058




11/30/2020BriefFiled Appellant's Opening Brief. (SC)20-43228




12/28/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief  due:  January 13, 2020.  (SC)20-46664




01/11/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-00827




01/12/2021Order/ProceduralFiled Order. The motion is granted. Peccole shall have until February 12, 2021, to file and serve its answering brief. (SC)21-00946




02/12/2021BriefFiled Respondents' Answering Brief. (SC)21-04262




03/15/2021BriefFiled Appellant's Reply Brief. (SC)21-07480




03/15/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/16/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-17361




09/23/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 52. SNP21-RP/LS/AS. (SC).21-27490




10/18/2021RemittiturIssued Remittitur. (SC)21-29947




10/18/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 20, 2021. (SC)21-29947





Combined Case View